Name: Council Regulation (EEC) No 3536/82 of 21 December 1982 on the supply of skimmed-milk powder as food aid to the United Nations Relief and Works Agency for Palestine refugees in the Near East (UNRWA)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 371 /6 Official Journal of the European Communities 30 . 12. 82 COUNCIL REGULATION (EEC) No 3536/82 of 21 December 1982 on the supply of skimmed-milk powder as food aid to the United Nations Relief and Works Agency for Palestine refugees in the Near East (UNRWA) THE COUNCIL OF THE EUROPEAN COMMUNITIES, refugees in the Near East (UNRWA), in the context of the Convention, a request for additional food aid in the form of skimmed-milk powder ; whereas the needs justify food aid from the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ('), and in particular Article 7 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1038/82 of 26 April 1982 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ^) provides for a reserve of 10 990 tonnes of skimmed-milk powder ; whereas certain quantities are still available under this reserve ; Whereas the Community has received from the United Nations Relief and Works Agency for Palestine Of the quantity of skimmed-milk powder still avail ­ able under the reserve provided for by Regulation (EEC) No 1038/82, 435 tonnes shall be allocated to UNRWA as food aid in addition to the 1 360 tonnes already provided for in the said Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982. For the Council The President O. MÃLLER (') OJ No L 120, 1 . 5 . 1982, p . 1 . h) OJ No L 120, 1 . 5 . 1982, p . 3 .